Exhibit 99.3 Financial Statements For the year ended December 31, 2010 Suite 1600 555 – 4th Ave. S.W. Calgary, Alberta CanadaT2P 3E7 Main: 403.249.9425 Fax: 403.225.2606 www.opticanada.com MANAGEMENT REPORT Management’s Responsibility for Financial Statements The accompanying financial statements of OPTI Canada Inc (the “Company”) are the responsibility of Management. The financial statements have been prepared by Management in Canadian dollars in accordance with Canadian generally accepted accounting principles and include certain estimates that reflect Management’s best estimates and judgments, where appropriate. Financial information contained throughout this annual report on Form 40-F is consistent with these financial statements. The Company’s Board of Directors has approved the financial statements.The Board of Directors fulfills its responsibility regarding the financial statements mainly through its Audit Committee, which has a written mandate that complies with the current requirements of Canadian securities legislation and the United States Sarbanes-Oxley Act of 2002. The Audit Committee meets at least on a quarterly basis. These financial statements have been audited by PricewaterhouseCoopers LLP, which have been appointed as the independent auditors of the Company by the shareholders, and who have full and independent access to the Audit Committee to discuss their findings. Management’s Report on Internal Control over Financial Reporting Management is also responsible for establishing and maintaining adequate internal control over the Company’s financial reporting.The internal control system was designed to provide reasonable assurance to the Company’s Management regarding the preparation and presentation of the Financial Statements. Internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has assessed the design and effectiveness of the Company’s internal control over financial reporting as at December 31, 2010.In making its assessment, Management has used the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) framework in Internal Control – Integrated Framework to evaluate the effectiveness of the Company’s internal control over financial reporting.Based on this assessment, Management has concluded that as at December 31, 2010, the Company’s internal control over financial reporting was effective. /s/Christopher Slubicki /s/ Travis Beatty Christopher Slubicki Travis Beatty President & Vice-President, Finance & Chief Executive Officer Chief Financial Officer March 15, 2011 PricewaterhouseCoopers LLP venue SW, Suite 3100 Calgary, Alberta Canada T2P 5L3 Telephone +1 Facsimile +1 www.pwc.com/ca February 9, 2011 Independent Auditor’s Report To the Shareholders of OPTI Canada Inc. We have audited the accompanying financial statements of OPTI Canada Inc., which comprise the balance sheet as at December 31, 2010 and 2009 and the statements of loss, comprehensive loss and deficit and cash flowsfor the years then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. “PricewaterhouseCoopers” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, or, as the context requires, the PricewaterhouseCoopers global network or other member firms of the network, each of which is a separate legal entity. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of OPTI Canada Inc. as at December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Emphasis of matter Without qualifying our opinion, we draw attention to Note 2(a) to these financial statements, which states that OPTI Canada Inc. incurred significant losses from operations, negative cash flows from operating activities and has an accumulated deficit. This, along with other matters as described in Note 2(a), indicate the existence of a material uncertainty which may cast significant doubt about the ability of OPTI Canada Inc. to continue as a going concern. Chartered Accountants Balance Sheets As at December 31, (amounts in thousands of Canadian dollars) ASSETS Current Cash and cash equivalents $ $ Accounts receivable and deposits (note 3) Inventory (note 4) Interest reserve account (note 6c) - Property, plant and equipment (note5) Interest reserve account (note 6c) - $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Hedging instruments (note 10b) Long-term debt (note 6) Obligation under capital lease (note 12) Asset retirement obligation (note 8) SHAREHOLDERS’ EQUITY (note 9) Capital stock Contributed surplus Deficit ) ) $ $ See accompanying notes to the financial statements and going concern uncertainty (note 2a) Signed “Chris P. Slubicki” Signed “Ian W. Delaney” Director Director February 9, 2011 OPTI CANADA INC. 2 - 2 - Statements of Loss, Comprehensive Loss and Deficit Years ended December 31, (amounts in thousands of Canadian dollars, except per share amounts) Revenue Petroleum sales $ $ Power sales Royalties ) ) Expenses Operating expense Diluent and feedstock purchases Transportation Interest, net General and administrative Financing charges Realized loss (gain) on hedging instruments ) Foreign exchange gain ) ) Unrealized (gain) loss on hedging instruments ) Depletion, depreciation and accretion Loss on disposal of assets - Loss before taxes ) ) Income taxes Future tax expense (note 7) - Net loss and comprehensive loss ) ) Deficit – beginning of period ) ) Deficit – end of period $ ) $ ) Loss per share, basic and diluted $ ) $ ) See accompanying notes to the financial statements OPTI CANADA INC. 2 - 3 - Statement of Cash Flows Years ended December 31, (amounts in thousands of Canadian dollars) Cash provided by (used in): Operating activities Net loss $ ) $ ) Items not affecting cash Depletion, depreciation and accretion Stock-based compensation expense Loss on disposal of assets - Non-cash interest expense Unrealized (gain) loss on hedging instruments ) Commodity hedge expense - Foreign exchange (gain) ) ) Future tax expense - ) ) Net change in non-cash working capital ) ) Financing activities Increase from issue of Senior notes Repayments of revolving credit facility - ) Proceeds from share issuances - Decrease in principal portion of capital lease obligation ) ) Net change in non-cash working capital ) ) ) Investing activities Property, plant and equipment additions ) ) Sale of assets - Increase in interest reserve account ) - Net change in non-cash working capital ) ) ) Foreign exchange loss on cash and cash equivalents held in foreign currency ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ $ See accompanying notes to the financial statements OPTI CANADA INC. 2 - 4 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a publicly traded Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 35 percent working interest effective January 1, 2009. 2. ACCOUNTING POLICIES a) Basis of preparation and going concern The preparation of financial statements in accordance with Canadian GAAP requires the use of certain critical accounting estimates and requires management to exercise its judgment in the process of applying the Company’s accounting policies. These areas are disclosed in note 2. Since inception, the Company has incurred significant losses from operations and negative cash flows from operating activities, and has an accumulated deficit at December 31, 2010 of $988 million. OPTI has significant debt, as outlined in note 6, and contractual commitments as outlined in notes 10 and 12 that will necessitate cash outflows. OPTI has limited financial resources and significant levels of fixed costs in terms of our interest payments and the majority of our operating costs. Based in large part on achieving forecast levels of Steam Assisted Gravity Drainage (“SAGD”) production and full access to our revolving credit facility, we expect to have sufficient financial resources to meet our obligations in 2011. Failure to achieve forecast bitumen production levels, changes in resource prices or foreign exchange rates and full access to the revolving credit facility are the primary risks to our liquidity in 2011.Many of these factors are outside of the control of management. OPTI may require funding from capital markets or alternative sources. These factors create significant doubt about OPTI’s ability to continue as a going concern and therefore OPTI may be unable to realize its assets and discharge its liabilities in the normal course of operations.OPTI’s board of directors initiated a process to explore strategic alternatives to address the Company’s overall leverage position in 2009. OPTI has expanded its strategic alternatives to include seeking advice on capital structure adjustments and there can be no assurance that OPTI will be successful in these activities. The financial statements have been prepared on the basis that OPTI will continue to operate as a going concern, which means we expect to realize our assets and settle liabilities and commitments in the normal course of business.The statements do not reflect adjustments in the carrying values of assets and liabilities reported, revenue or expenses and the classification used on the statement of financial position that would be necessary if the going concern assumption was not appropriate. Such adjustments would be material. b) Property, plant and equipment (i) Petroleum and natural gas properties OPTI follows the full cost method of accounting for petroleum and natural gas properties (SAGD resource assets), whereby all costs of exploring for and developing petroleum and natural gas reserves are capitalized.Costs include land acquisition costs, geological and geophysical costs, carrying charges on non-productive properties, costs of drilling both productive and non-producing wells, costs of testing the bitumen upgrading process, related overhead and pre-operating costs. We deplete oil and gas capitalized costs using the unit-of-production method. Depletion is calculated using remaining total proved reserves before royalties. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 5 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) OPTI evaluates the carrying value of assets whenever events or conditions occur that indicate that the carrying value of assets on our balance sheet may not be recoverable from future cash flows. Impairment is recognized if the carrying amount of the property, plant and equipment (PP&E) exceeds the sum of the undiscounted cash flows expected to result from proved reserves (ceiling test). Cash flows are calculated based on an estimate of future prices.In circumstances of impairment, the impairment would be calculated as the amount by which carrying amounts of the PP&E exceed the net present value of future cash flows from proved properties plus the carrying value of unproved properties. The risk-free interest rate is used to arrive at the net present value of the future cash flows. Any excess carrying value above the net present value of OPTI’s future cash flows would be recorded as a permanent impairment. The costs of unproved properties are subject to a separate impairment test. In circumstances of impairment, the impairment would be calculated as the amount by which carrying amounts of unproved properties exceed the net present value of future cash flows. The impaired amount would be moved to the full cost pool amount subject to depletion. Proceeds from the sale of oil and gas properties reduce PP&E, with no gain or loss recognized, unless such a sale would significantly alter the rate of depletion and depreciation. (ii) Major facilities Major facilities including the Upgrader, SAGD central processing facilities, and operating costs net of revenues in relation to major facilities that are not considered to be ready for their intended use, are capitalized.Judgement is required to determine whether operations are in the development stage.The factors considered include whether the plant is producing a saleable product, whether the plant is operating at pre-determined operating levels in relation to commercial operations and whether the assets are ready for their intended use or other factors as circumstances warrant.Effective April 1, 2009, the facilities related to the Upgrader was considered ready for their intended use. An impairment loss is recognized on major facilities when the carrying amount is not recoverable and exceeds its fair value. The carrying amount is not recoverable if the carrying amount exceeded the sum of the undiscounted cash flows from expected use and eventual disposition. If the carrying amount is not recoverable, an impairment loss is measured as the amount by which the assets exceed the discounted future cash flows from the major facilities assets. OPTI’s major facilities are depreciated using the unit of production method based on the facilities’ productive capacity over 40 years. (iii) Asset retirement obligations OPTI recognizes the present value of the liability for asset retirement obligations in the period it is incurred with a corresponding increase to the carrying amount of the related asset.The initial obligation recognized is accreted over time until the future period in which the obligation is settled.The related asset will be depleted or amortized over its estimated useful life using the unit of production method. (iv) Corporate assets Corporate office assets are recorded at cost less accumulated amortization, which is calculated using the declining balance method at rates of 30 percent to 50 percent per annum. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 6 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (v) Maintenance and turnarounds Expenditures associated with maintenance activities or major turnarounds that improve the productive capacity or extend the life of an asset are capitalized. These costs are included in property and equipment when incurred and charged to depletion and depreciation over the estimated useful life to the next turnaround. Maintenance and repairs, other than major turnaround costs, are expensed as incurred. (vi) Capitalized interest OPTI capitalizes interest costs in relation to its long-term debt for major development projects.These costs are subsequently amortized to income as a part of the related assets.Capitalization of interest ceases when the assets are ready for their intended use. c) Joint venture A significant portion of OPTI’s activities are conducted within a joint venture.The accounts reflect OPTI’s proportionate interest in such activities. d) Inventory Inventory consists of materials, supplies and volumes of PSCTM that are recorded at the lower of the weighted average cost and net realizable value.Net realizable value is the estimated selling price in the ordinary course of business, less applicable variable selling expenses. e) Revenue recognition – Oil and gas products Revenue from the production of oil and gas products is recognized when the risks and rewards are transferred to the customer. At the Long Lake Project, our share of revenue is recognized when the oil and gas product leaves the plant gate. Revenue represents OPTI’s share and is recorded prior to royalties. f) Revenue recognition – Power Revenue from power generated in excess of the Long Lake project requirements is recognized when the risks and rewards are transferred to the customer. At the Long Lake Project, our share of revenue is recognized when the excess power leaves the plant gate. g) Transportation OPTI is contractually obligated to pay to transport OPTI’s share of oil and gas products sold to the nearest market terminal, as well as transmission costs for OPTI’s share of excess power sold. These costs are presented in the financial statements as transportation expense. h) Cash and cash equivalents Cash and cash equivalents include cash, bankers’ acceptances, term deposits and bankers’ deposit notes that carry terms less than 91 days at the date of purchase. i) Accounts receivable and deposits Accounts receivable are recorded based on our revenue recognition policy, see notes 2(e) and 2(f). If applicable, an allowance for doubtful accounts will be recorded to provide for specific doubtful receivables. Accounts receivable also includes deposits and prepaid expenses that are short term. j) Capital leases Leases that transfer substantially all the benefits, risks and rewards of ownership to OPTI are recorded as capital leases.Capital leases are capitalized at the lease’s commencement at the lower of the fair value of the leased asset and the present value of the minimum lease payments with a corresponding increase to obligations under finance leases.Each lease payment is allocated between the liability and interest expense so as to achieve a constant rate on the obligation outstanding.The interest expense is included in the Statement of Loss over the lease period. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 7 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) k) Income taxes OPTI uses the liability method of accounting for income taxes.Future tax assets and liabilities are recognized based on differences in the financial statement carrying amount for assets and liabilities and the associated tax balance.Future taxes are measured based on substantially enacted tax rates for the period in which the temporary differences are expected to be realized or settled.The asset must be more likely than not to be realized, otherwise a valuation allowance provision is recorded against the tax asset. l) Financing costs OPTI incurs financing costs on the issuance of new debt. Financing costs are expensed as incurred and charged to the Statement of Loss. m) Stock-based compensation plans Stock options granted to directors, officers, employees and consultants are accounted for using the fair value method under which compensation expense is recorded based on the estimated fair value of the options at the grant date using the Black-Scholes option pricing model and the expected forfeitures based on historical evidence.Compensation cost is expensed over the vesting period with a corresponding increase in contributed surplus. Prior amounts have been capitalized for individuals directly related to the construction of assets, over the vesting period with a corresponding increase in contributed surplus.When stock options are exercised, the cash proceeds along with the amount previously recorded as contributed surplus are recorded as share capital. n) Foreign currency translation Monetary assets and liabilities denominated in foreign currencies are translated at exchange rates in effect on the balance sheet date.Other assets, other liabilities and expenses denominated in foreign currencies are translated at rates in effect at the date of the transaction.OPTI includes foreign exchange gains or losses in earnings. These gains and losses are related to the revaluations of its U.S. dollar (US$) denominated cash and cash equivalents, hedging instruments, and U.S. dollar (US$) denominated long-term debt. o) Interest reserve account Cash is considered to be restricted when its availability is limited to a specified purpose. OPTI’s interest reserve account is restricted cash in connection with the US$300 million First lien notes. The loan agreements require OPTI to maintain an account to fund anticipated interest payments through the maturity in August 2013. The current portion of the interest reserve account represents expected interest payments due in the next 12 months. p) Issuance discounts Discounts, where proceeds received are less than the par value of the debt, are recorded as a reduction to long-term debt relating to the issuance of the U.S. dollar denominated debt. These discounts are being amortized using the effective interest method and charged to interest expense. q) Financial instruments OPTI initially records all financial instruments at fair-value and are subsequently accounted for based on one of five classifications: held for trading, held-to-maturity, other financial liabilities, loans and receivables or available-for-sale. The classification of a financial instrument depends on its characteristics and the purpose for which it was acquired. (i) Held for trading OPTI’s commodity contracts and foreign exchange hedging instruments are derivatives and accounted for as held for trading financial instruments and are recorded at fair value. OPTI does not use hedge accounting for its hedging instruments. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 8 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (ii) Held-to-maturity The fair values of cash equivalents and short-term investments approximate their carrying value due to their short-term nature. (iii) Other financial liabilities Items classified as other financial liabilities on OPTI’s financial statements are accounted for at amortized cost using the effective interest method. Any gains or losses in the realization of other financial liabilities are included in earnings. (iv) Receivables Items classified as receivables in OPTI’s financial statements are accounted for at amortized cost using the effective interest method. Any gains or losses on the realization of receivables are included in earnings. The fair value of accounts receivable and deposits approximate their carrying values due to the short-term nature of these instruments. (v) Available-for-sale OPTI has not designated any financial instruments as available-for-sale assets. Fair values are based upon quoted market prices available from active markets or are otherwise determined using a variety of valuation techniques and models using quoted market prices. r) Use of estimates The preparation of the financial statements in accordance with Canadian Generally Accepted Accounting Principles (GAAP) requires management to make estimates and assumptions that affect reported amounts and presentation of assets, liabilities, revenues, expenses and disclosures of contingencies and commitments.Such estimates primarily relate to unsettled transactions and events at the balance sheet date which are based on information available to management at each financial statement date.Actual results could differ from those estimated. The estimate of the percentage of completion of various projects at the financial statement date affects PP&E additions and the related accrued liability.Various estimates are required in consideration of impairment of capitalized costs.Consideration of impairment includes estimates relating to future cash flows, regulatory approval, and commodity prices. For petroleum and natural gas properties, OPTI assesses impairment using management estimates of total proved oil and gas reserves, commodity prices and capital and operating costs required to develop those reserves. By their nature, these estimates and the related future net cash flows are subject to measurement uncertainty, and the impact of differences between actual and estimated amounts on the financial statements of future periods could be material. Our reserve estimates, which have been estimated by an independent engineering firm, are subject to change as additional information becomes available or if different assumptions are used. The estimate related to asset retirement obligations requires estimates of the amount and timing of future abandonment liabilities, inflation, and interest rates.The recognition of amounts in relation to stock-based compensation requires estimates related to valuation of stock options at the time of issuance.Future taxes require estimates as to the realization of future tax assets and the expected timing of reversal of tax assets and liabilities.The fair value of the commodity contracts and foreign exchange hedging instruments is calculated using valuation models that require estimates as to future market prices. By their nature, these estimates are subject to measurement uncertainty and the effect of changes in such estimates on the financial statements for current and future periods could be significant. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 9 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES(CONTINUED) s) Future accounting pronouncements The CICA issued an amendment to accounting section 3855 “Financial instruments – recognition and measurement” which is effective for years beginning on or after January 1, 2011. This standard is amended to clarify the application of the effective interest rate method after a debt instrument has been impaired, and when an embedded prepayment option is separated from its host debt instrument for accounting purposes. Management is currently evaluating this standard in conjunction with the adoption of IFRS. t) Comparative figures Certain comparative figures have been reclassified to conform to presentation in the financial statements. 3. ACCOUNTS RECEIVABLE AND DEPOSITS December31, 2010 December31, 2009 Accounts receivable (i) $ $ Deposits (ii) Total accounts receivable and deposits $ $ (i) Accounts receivable Accounts receivable consist of trade receivables, which are unsecured and non-interest bearing. (ii) Deposits OPTI has a deposit with Nexen Inc., OPTI’s joint venture partner in the Project, of $11 million (2009 - $ nil) to fund the estimated monthly operating and capital expenditures of the Project. OPTI will be required to prefund this one month deposit for the life of the Project. 4. INVENTORY December31, 2010 December31, 2009 Materials and supplies $ $ PSC™& diluent Total inventory $ $ NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED - 10 - OPTI Canada Inc. Notes to Financial Statements Years ended December 31, 2010 and 2009 5. PROPERTY, PLANT AND EQUIPMENT December 31, 2010 Cost Accumulated DD&A Net book value Petroleum and natural gas properties $ $ ) $ Major facilities ) Corporate assets 92 ) 10 Capital lease ) $ $ ) $ December 31, 2009 Cost Accumulated DD&A Net book value Petroleum and natural gas properties $ $ ) $ Major facilities ) Corporate assets ) Capital lease ) $ $ ) $ During the year ended December 31, 2010, OPTI capitalized $ nil (2009 - $29 million) of interest. The cost of unproved property in petroleum and natural gas properties was $267 million (2009 - $368 million). The cost of assets under construction in major facilities was $248 million (2009 – $464 million). For the calculation of the December 31, 2010 ceiling test, the benchmark prices for WTI in US$/barrel were as follows: 2011 – $85.00; 2012 – $87.70; 2013 – $90.50; 2014 - $93.40; 2015 - $96.30 and thereafter annual increases of 2 percent. See note 2 for discussion of impairment policy. 6. DEBT FACILITIES Note Canadian dollar denominated debt Revolving credit facility due December 2011 a $
